Citation Nr: 9932846	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-03 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether there was clear and unmistakable error in a June 8, 
1955, decision by the Board of Veterans Appeals that denied a 
compensable evaluation for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from February 1943 
to December 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDING OF FACT

Prior to the promulgation of a decision in the appellant's 
claim of clear and unmistakable error in a June 8, 1955 Board 
decision, the Board, in a statement dated October 29, 1999, 
received notification from the appellant that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a claim of clear and 
unmistakable error in a prior Board decision by the appellant 
have been met. 38 U.S.C.A. § 7105(b)(2) & (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b) & (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

In an August 4, 1954, rating decision, the Detroit, Michigan, 
Regional Office reduced the disability evaluation for the 
appellant's service-connected tinnitus from 10 percent to a 
noncompensable evaluation.  A June 8, 1955, decision by the 
Board upheld the August 1954 rating decision, in denying a 
compensable evaluation for the appellant's tinnitus.  

In March 1998, the appellant submitted a motion for 
reconsideration of the June 1955 Board decision.  In July 
1998, he was notified that that motion had been denied by the 
Board, and that his March 1998 motion for reconsideration of 
the June 1955 Board decision would be considered as a request 
for revision of the June 1955 Board decision on the grounds 
of clear and unmistakable error (CUE), once regulations 
implementing Public Law 105-111 had been finalized.  In April 
1999, the Board notified the appellant as to the finalization 
of the regulations implementing Public Law 105-111, and 
informed him that he or his representative should notify the 
Board within 60 days as to whether he wanted his March 1998 
motion for reconsideration to be considered a CUE motion.  In 
an April 1999 statement, the appellant requested that the 
Board consider his motion for CUE in the June 1955 Board 
decision.  A subsequent statement from the appellant, dated 
in August 1999, also requested reconsideration based in CUE 
on the June 1955 Board decision.  

In an October 29, 1999, statement to the Board, the appellant 
stated that he would like to withdraw his current motion of 
CUE in the June 8, 1955, Board decision.  With regards to the 
appellant's October 1999 statement, the Board finds that he 
has withdrawn his claim and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.  



ORDER

The appeal is dismissed without prejudice to the appellant.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

